DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2021 (2) and 11/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10498580 (hereinafter “the ‘580 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower in scope and thus read on the instant claims as detailed below.

Regarding claim 1, the ‘580 patent discloses a method (Claim 1, Lines 1-2), comprising:
assigning a virtual MAC address to a virtual server, the virtual MAC address to remain with the virtual server despite reassignment of a resource of a plurality of storage nodes of a storage cluster (Claim 1, Lines 3-8);
storing the virtual MAC address in storage memory associated with a plurality of the storage nodes so that the virtual MAC address is recoverable despite loss of one or more of the plurality of storage nodes (Claim 1, Lines 9-12), wherein one of the plurality of storage nodes includes differing types of solid state memory (Claim 13, Lines 3-4; NVRAM and flash are differing types of solid state memory); and
mapping the virtual MAC address to multiple physical MAC addresses corresponding to multiple ones of the plurality of storage nodes, in a one-to-many mapping (Claim 1, Lines 13-15).

Regarding claim 2, the ‘580 patent discloses the method of claim 1, further comprising:
modifying the mapping when any physical resource is reallocated (Claim 2).

Regarding claim 3, the ‘580 patent discloses the method of claim 1, further comprising:
replacing, as assigned to the virtual server, one of the physical computing resource, the physical storage memory resource or the physical network resource, with a differing physical resource having a differing physical MAC address, wherein the virtual MAC address remains assigned to the virtual server (Claim 3).

Regarding claim 4, the ‘580 patent discloses the method of claim 1, further comprising:
reconfiguring the virtual server as to a differing physical MAC address, wherein an IP address and the virtual MAC address remain assigned to the virtual server (Claim 4, Lines 4-6).

Regarding claim 5, the ‘580 patent discloses the method of claim 1, further comprising:
tracking the virtual MAC address of the virtual server and a physical MAC address of a physical resource, via application of a data structure, wherein assignment of the virtual MAC address is preserved despite loss of two of the plurality of storage nodes (Claim 5).

Regarding claim 6, the ‘580 patent discloses the method of claim 5, wherein the data structure is distributed through the plurality of storage nodes and the plurality of storage nodes are distributed over multiple chassis (Claim 6).

Regarding claim 7, the ‘580 patent discloses the method of claim 1, further comprising:
assigning the virtual MAC address to a virtual Ethernet adapter, wherein the virtual Ethernet adapter is configured from a physical resource having a physical MAC address differing from the virtual MAC address (Claim 7).

Regarding claim 8, the ’580 patent discloses a computing system (Claim 8, Line 1), comprising:
a plurality of storage nodes having computing resources and non-volatile solid-state memory for storage of data (Claim 8, Lines 2-5), one of the plurality of storage nodes having differing types of non-volatile solid state memory (Claim 13, Lines 3-4);
the plurality of storage nodes configurable to distribute the data via erasure coding (Claim 8, Lines 6-8); and
the computing resources and non-volatile solid-state memory configurable as a virtual server having a virtual media access control (MAC) address that is mapped in a one-to-many mapping to multiple physical MAC addresses corresponding to multiple ones of the plurality of storage nodes and the virtual MAC address preserved across changes to underlying hardware of the computing system (Claim 8, Lines 9-16).

Regarding claim 9, the ’580 patent discloses the computing and storage system of claim 8, further comprising:
each of the plurality of storage nodes has a network interface controller with a physical MAC address differing from the virtual MAC address (Claim 9).

Regarding claim 10, the ’580 patent discloses the computing and storage system of claim 8, further comprising: 
a data structure configurable to track a correspondence of the virtual MAC address to at least one physical MAC address (Claim 10).

Regarding claim 11, the ’580 patent discloses the computing and storage system of claim 10, wherein the data structure is distributed throughout the plurality of storage nodes and the plurality of storage nodes are distributed over multiple chassis (Claim 11).

Regarding claim 12, the ’580 patent discloses the computing and storage system of claim 8, further comprising:
the plurality of storage nodes configurable to couple to a further one or more storage nodes and to reconfigure physical resources of the virtual server, while the virtual server retains the virtual MAC address (Claim 12).

Regarding claim 13, the ’580 patent discloses the computing and storage system of claim 8, further comprising:
the non-volatile solid-state memory having non-volatile random access memory (NVRAM) and flash, wherein data that tracks the virtual MAC address is stored in the NVRAM or the flash of more than one of the plurality of storage nodes so as to be recoverable despite the loss of the two of the plurality of storage nodes (Claim 13).

Regarding claim 14, the ‘580 patent discloses a computing and storage system (Claim 14, Line 1), comprising:
a plurality of storage nodes coupled as a storage cluster, each storage node of the plurality of storage nodes having a non-volatile solid-state storage for storage of data (Claim 14, Lines 2-5), one storage node of the plurality of storage nodes having differing types of non-volatile solid state memory;
the plurality of storage nodes configurable to distribute the user data and metadata associated with the user data throughout the plurality of storage nodes via erasure coding (Claim 14, Lines 7-10);
one or more controllers, configurable to assign resources to a virtual server, wherein changes to the resources leave the virtual MAC address of the virtual server unchanged, wherein the one or more controllers distribute the virtual MAC address across the plurality of the storage nodes, and wherein the one or more controllers map the virtual MAC address, in a one-to-many mapping, to multiple physical MAC addresses corresponding to multiple ones of the plurality of storage nodes (Claim 14, Lines 11-27).

Regarding claim 15, the ’580 patent discloses the computing and storage system of claim 14, further comprising:
each storage node of the plurality of storage nodes having a network interface controller (NIC), wherein a MAC address of the NIC differs from the virtual MAC address (Claim 15).

Regarding claim 16, the ’580 patent discloses the computing and storage system of claim 14, further comprising:
a data structure configurable to track the virtual MAC address and a plurality of physical MAC addresses of the plurality of storage nodes, the data structure recoverable from the plurality of storage nodes with the failure of the two of the plurality of storage nodes (Claim 16).

Regarding claim 17, the ’580 patent discloses the computing and storage system of claim 16, wherein the data structure is distributed through the plurality of storage nodes and the plurality of storage nodes are distributed over multiple chassis (Claim 17).

Regarding claim 18, the ’580 patent discloses the computing and storage system of claim 14, further comprising:
the one or more controllers configurable to assign an Internet Protocol (IP) address to the virtual server, via application of the virtual MAC address (Claim 18).

Regarding claim 19, the ’580 patent discloses the computing and storage system of claim 14, wherein the one or more controllers are included in one or more virtual machines allocated from the plurality of storage nodes (Claim 19).

Regarding claim 20, the ’580 patent discloses the computing and storage system of claim 14, wherein a physical MAC address of the plurality of storage nodes differs from the virtual MAC address, and wherein the virtual MAC address is mapped to a plurality of physical MAC addresses (Claim 20).

Examiner’s Note
There is no prior art rejection for claims 1-20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 9928107 (Vincent) – Migration of network addresses between host computers where a mapping service maintains mappings between virtual MAC addresses and physical addresses of host computers.  However, this appears to be a one-to-one mapping. 
U.S. Patent No. 7305581 (Geng et al.) – In a platform for computer processing to support processor failover, each computer processor in the VLAN has a virtual MAC address.  In response to a failure of a computer processor, the MAC address of the failed processor is assigned to the processor that replaces the failed processor.  However, there is no disclosure of a one-to-many mapping or of storing the virtual MAC address across a plurality of storage nodes. 
Applicant is also directed to any pertinent prior art that is referenced in any of the parent applications (16/700927, 16/050464, and 14/464552). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452